Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 1 of 17 PageID #:1094




       EXHIBIT D
     Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 2 of 17 PageID #:1095
                                                                                       1



 1                         BEFORE THE UNITED STATES JUDICIAL PANEL
                                ON MULTIDISTRICT LITIGATION
 2

 3       IN RE TIKTOK, INC., CONSUMER .          MDL Number 2948
         PRIVACY LITIGATION           .          July 30, 2020
 4       - - - - - - - - - - - - - - -           1:20 p.m.

 5
                                 TRANSCRIPT OF ORAL ARGUMENT
 6

 7       BEFORE:      HONORABLE KAREN K. CALDWELL, CHAIR
                      United States District Court
 8                    Eastern District of Kentucky

 9                    HONORABLE ELLEN SEGAL HUVELLE
                      United States District Court
10                    District of Columbia

11                    HONORABLE R. DAVID PROCTOR
                      United States District Court
12                    Northern District of Alabama

13                    HONORABLE CATHERINE D. PERRY
                      United States District Court
14                    Eastern District of Missouri

15                    HONORABLE NATHANIEL M. GORTON
                      United States District Court
16                    District of Massachusetts

17                    HONORABLE DAVID C. NORTON
                      United States District Court
18                    District of South Carolina

19                    HONORABLE MATTHEW F. KENNELLY
                      United States District Court
20                    Northern District of Illinois

21

22       Official Court Reporter:            SARA A. WICK, RPR, CRR
                                             U.S. Courthouse, Room 4704-B
23                                           333 Constitution Avenue Northwest
                                             Washington, D.C. 20001
24                                           202-354-3284

25       Proceedings recorded by stenotype shorthand.
         Transcript produced by computer-aided transcription.
     Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 3 of 17 PageID #:1096
                                                                                       2



 1       APPEARANCES:

 2       For Plaintiff A.S.:                 ELIZABETH A. FEGAN, ESQ.
                                             Fegan Scott, LLC
 3                                           150 South Wacker Drive, 24th Floor
                                             Chicago, Illinois 60606
 4
         For Plaintiff E.R.:                KATRINA CARROLL, ESQ.
 5                                          Carlson Lynch LLP
                                            111 West Washington Street
 6                                          Suite 1240
                                            Chicago, Illinois 60602
 7
         For Plaintiffs Misty Hong,
 8       et al.:                             EKWHAN E. RHOW, ESQ.
                                             Bird, Marella, Boxer, Wolpert,
 9                                           Nessim, Drooks, Lincenberg &
                                                Rhow, P.C.
10                                           1875 Century Park East, 23rd Floor
                                             Los Angeles, California 90067
11
         For Plaintiff C.H.:                 MICHAEL GERVAIS, ESQ.
12                                           Susman Godfrey L.L.P.
                                             1900 Avenue of the Stars, Suite 1400
13                                           Los Angeles, California 90067

14       For Defendants TikTok,
         Inc., et al.:                       ANTHONY J. WEIBELL, ESQ.
15                                           Wilson Sonsini Goodrich & Rosati
                                             650 Page Mill Road
16                                           Palo Alto, California 94304

17

18

19

20

21

22

23

24

25
     Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 4 of 17 PageID #:1097
                                                                                             3



 1                                P R O C E E D I N G S

 2             (All participants present via video conference.)

 3                    JUDGE CALDWELL:      The panel will now hear MDL Number

 4       2948, TikTok Consumer Privacy Litigation.

 5                    MS. FEGAN:     Good afternoon, Your Honors.          Good

 6       afternoon, Judge Huvelle.         It's nice to see you.

 7             I am speaking today on behalf of the movant, A.S., in the

 8       Southern District of Illinois.          We also have a case pending in

 9       the Northern District of Illinois on behalf of Darcy Tellone and

10       her minor children.

11             Your Honor, these cases are about a popular social media

12       app. largely used by minors to post dances and other videos.                   18

13       of the 19 cases pending allege a violation of the Illinois

14       Biometric Info Privacy Act.          This particular act was enacted in

15       2008 and is the only one of its kind in the nation that provides

16       for a private right of action.          All but three of the pending

17       cases allege a BIPA violation, and 31 of the 36 plaintiffs in

18       the cases across the country are Illinois plaintiffs.

19             No party opposes consolidation or centralization, and the

20       question, therefore, is where these cases will go.                I'm

21       advocating today for the Southern District of Illinois.                  The

22       case there is pending before Chief Judge Rosenstengel.

23             The Hong plaintiffs in California moved to intervene in

24       this case and moved to dismiss it.           Judge Rosenstengel rejected

25       that attempt, and she specifically said a number of things which
     Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 5 of 17 PageID #:1098
                                                                                       4



 1       demonstrate that these cases belong in Illinois, either before

 2       Judge Lee in Chicago or before her in the Southern District.

 3             She said this action was brought by Illinois plaintiffs,

 4       under Illinois law, in Illinois, and the Court does not see why

 5       a court in California is any better place to adjudicate this

 6       action.    She said that this Court's more familiar with BIPA than

 7       a court in California and would be significantly less convenient

 8       for the majority of the Illinois plaintiffs.              And finally, she

 9       concluded that this Court has a strong interest in applying

10       Illinois law to protect Illinois citizens and is not inclined to

11       entertain the proposed motions that would adjudicate these

12       claims in California.

13             We believe that the Southern District of Illinois is an

14       appropriate forum for these cases.           There are not currently any

15       pending MDLs in the Southern District compared to the other

16       districts before the panel.          In the alternative, we would

17       support Northern District of Illinois, but under no circumstance

18       does it make sense to send this Illinois-based matter to

19       California.

20             Thank you.

21                    JUDGE CALDWELL:      Thank you.

22             Counsel -- I mean panel members, do you have questions for

23       Ms. Fegan?     Yes, Judge Perry.

24                    JUDGE PERRY:     What about the caseload in the Southern

25       District?     I believe there's still two judicial vacancies.
     Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 6 of 17 PageID #:1099
                                                                                              5



 1       There are only -- how many active district judges are there?

 2               They have very high numbers.        Do you believe that that

 3       district has the bandwidth at the current time to handle this

 4       case?

 5                    MS. FEGAN:     You are correct, Your Honor.          There are

 6       only three active judges, I believe.            But Judge Rosenstengel has

 7       indicated, I believe, that she has the capacity and that she has

 8       a strong interest in applying Illinois law.

 9               The alternative would be Judge Lee in Chicago, who we would

10       also support and who we have litigated before.               I do believe

11       that he currently has at least one MDL pending before him.                    But

12       either alternative we would be comfortable with.

13                    JUDGE CALDWELL:      Any other panel members?

14               Thank you very much, Ms. Fegan, for your argument.

15                    MS. FEGAN:     Thank you very much.

16                    JUDGE CALDWELL:      The Court will now recognize Katrina

17       Carroll.     Yes, ma'am.

18                    MS. CARROLL:     Hello, panel.      Can everybody hear me?

19                    JUDGE CALDWELL:      Yes.

20                    MS. CARROLL:     Okay.    Great.    I am Katrina Carroll.          I

21       am with the firm Carlson Lynch.           I represent the plaintiff E.R.

22       in the Northern District of Illinois, along with six other

23       plaintiffs in our consolidated action, and I am here making the

24       pitch for the Northern District of Illinois.

25               As Ms. Fegan just said, this case is Illinois centric.                 The
     Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 7 of 17 PageID #:1100
                                                                                             6



 1       vast majority of the cases comprising the MDL, 16 of the 19, are

 2       exclusively brought as Illinois statutory state law claims.                   And

 3       I don't need to go any further on what Ms. Fegan just said.

 4             What I wanted to tell you is Illinois, the Northern

 5       District of Illinois is the natural center of gravity here.

 6       There are seven cases pending in this district, more than in the

 7       Southern District, but together, there are more Illinois cases

 8       than in the Northern District of California.

 9             In terms of the natural center of gravity, this case has

10       been very streamlined and has been proceeding on an incredibly

11       organized track and being overseen by Judge Lee.               Judge Lee

12       appointed me as interim lead counsel pending these MDL

13       proceedings.      I have been able to successfully coordinate with

14       counsel in the related cases in my district and also with

15       Ms. Fegan and the other counsel in the Southern District of

16       Illinois and the Central District of California.

17             I think those efforts have been productive, fruitful, and

18       streamlined to date.        And as a result, we are proceeding in a

19       streamlined and organized fashion, as I told the panel in my

20       papers, to a mediation that's scheduled for August 13th.

21             Everybody is working cooperatively.            And in my efforts of

22       coordination, I really tried hard to get everyone on board.

23       Unfortunately, we weren't able to get everyone on board, and the

24       Northern District of California is not willing to participate.

25       Unfortunately, because of that lack of unanimity, we need the
     Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 8 of 17 PageID #:1101
                                                                                       7



 1       panel's intervention, and that's why we are requesting

 2       centralization.

 3             Everybody is proceeding to mediation.             We're on track in

 4       working collaboratively.         And we would like that process to

 5       continue.     As you all should know, this case does involve a

 6       matter of crucial importance.          It involves the privacy interests

 7       of minors, and we feel like our progress made thus far in this

 8       litigation should continue, and we feel that centralization

 9       would allow us to do that.

10                    JUDGE CALDWELL:      Thank you.

11             Do we have questions from panel members?

12             Thank you very much, Ms. Carroll.            That concludes your

13       argument.

14                    MS. CARROLL:     Thank you, Judges.

15                    JUDGE CALDWELL:      The Court will now recognize

16       Ms. Rhow -- or Mr. Rhow.         I'm sorry.

17                    MR. RHOW:     Good afternoon, Your Honors.          My name is

18       Ekwhan Rhow.      I am interim lead counsel in the Northern District

19       of California, and we support centralization in that district.

20             It is in the Northern District of California where the two

21       primary U.S.-based defendants, in fact the only two U.S.-based

22       defendants are located.         ByteDance, which is the focal point of

23       this entire case, has its headquarters in Palo Alto.                TikTok,

24       which is the other important defendant, has its engineering

25       offices in Palo Alto and Mountain View, which again is in the
     Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 9 of 17 PageID #:1102
                                                                                       8



 1       Northern District.       The Northern District is the location of the

 2       source code, both current and former employees, as well as the

 3       documents, the relevant communications with the other two

 4       Chinese-based defendants that occurred within the district, and

 5       the theft of the private data that is at issue was orchestrated

 6       from the district.

 7             Judge Koh has been managing the case.             She is clearly an

 8       experienced jurist who just recently completed the Yahoo! data

 9       privacy MDL.      She has no MDLs pending except one on appeal and

10       is available to take the case.          That has been established by how

11       she managed it.      She managed it efficiently, effectively, such

12       that the case has progressed more than the others.

13             The Hong case was filed five to six months before any of

14       the other cases, which means the attorneys, the investigators,

15       the experts have been working on this case for many months

16       before that.      In the Hong case, importantly, the Chinese

17       defendants, who are not named in every other case and who are

18       crucial to the conspiracy, have appeared and have responded to

19       discovery, and that has not occurred in any other case.                 In

20       fact, in March and April, there was discovery responses that

21       were received.

22             In April, a full-day mediation did occur.              After that

23       mediation, Judge Koh set a trial date, a full case schedule,

24       ruled on competing Rule 23(g) motions, and appointed interim

25       lead counsel.      Pursuant to her order, we will be filing a
     Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 10 of 17 PageID #:1103
                                                                                        9



 1        consolidated amended complaint next week.             So this case will

 2        progress more than any other.

 3                In closing, I would like to say, this is not just a BIPA

 4        case.    This is not a case just about minors.            It has California

 5        and federal claims that go beyond BIPA, class members that go

 6        beyond Illinois, and relief that goes beyond simply statutory

 7        penalties.

 8                In terms of the case itself, it also goes beyond factually

 9        biometrics.     It goes into user ID, device ID, and private user

10        videos.    All of them have common facts requiring centralization

11        that should be heard in the Northern District of California.

12                     JUDGE CALDWELL:      Thank you.

13                Panel members, do you have any questions?           Yes, Judge

14        Huvelle.    Judge Huvelle, you're muted.

15                     JUDGE HUVELLE:     Counsel, what do you make of the

16        argument from your prior colleagues that this belongs in

17        Illinois, especially because of the Illinois Biometric

18        Information Privacy Act?

19                     MR. RHOW:    Well, a couple points.        First of all, in

20        terms of TikTok, TikTok did not direct any specific conduct to

21        Illinois.    This is an app. that's provided to people throughout

22        the country.     It's not provided just to minors.           It's clearly

23        college students, my wife.         A lot of people use this app. for a

24        variety of reasons.       So the notion that somehow some conduct was

25        directed to Illinois is not true.           Yes, that statute, the BIPA
     Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 11 of 17 PageID #:1104
                                                                                           10



 1        statute is in play, but if you look at our complaint, so are a

 2        host of California statutes, so are federal statutes, so are

 3        common law claims.

 4              And in addition, perhaps most importantly, in terms of our

 5        class action, the most effective and importantly is not going to

 6        be statutory penalties; it's going to be the injunctive relief

 7        that must apply not just to the U.S. domestic defendants but

 8        also to the Chinese defendants.          That injunctive relief is

 9        available in our complaint and needs to be imposed to protect

10        not just Illinois residents, but the entire nation.

11                    JUDGE CALDWELL:       Other questions from the panel?             Yes,

12        Judge Proctor.

13                    JUDGE PROCTOR:      You had a mediation in April that was

14        unsuccessful?

15                    MR. RHOW:     That's correct.

16                    JUDGE PROCTOR:      And there was a mediation scheduled

17        for next week.      Were you one of the ones that opted not to

18        participate in that?

19                    MR. RHOW:     That's correct.

20                    JUDGE PROCTOR:      Why?

21                    MR. RHOW:     We had the benefit of having mediated, by

22        the way, before the very same judge, Judge Layn Phillips, in

23        April.    Very clearly back then -- and I don't know if I am at

24        liberty to go into the actual discussions.             But based on what we

25        know from back then, nothing has changed between then and now.
     Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 12 of 17 PageID #:1105
                                                                                        11



 1        So the notion that this successive mediation, which TikTok would

 2        like to do, would be productive, we think is not in the best

 3        interest of the class.        We have every intention and would like

 4        to cooperate based on the request, but our duty is really to the

 5        class members.      Based on what was said at that mediation, we do

 6        not believe it would be an effective mediation.

 7              In addition, centralization is key here, because if there

 8        is no centralization prior to that mediation, this becomes a

 9        reverse auction where TikTok, sitting as a single-party

10        defendant, can take the lowest bid from a variety of people who

11        don't all represent the same folks.           The Illinois plaintiffs are

12        minors, 14 to 17.       There's a whole set of class members around

13        the country whose voices need to be heard in a centralized

14        fashion.

15              And so for that reason, again in the best interest of the

16        class, we have declined to participate.            Of course, knowing that

17        after we take further discovery, after we litigate, after we

18        prove the claims we need to prove, that may be a better time and

19        a more ripe time for a mediation.

20                    JUDGE CALDWELL:       Any other panel members have

21        questions for Mr. Rhow?

22              Thank you, sir.

23                    MR. RHOW:     Thank you.

24                    JUDGE CALDWELL:       The panel will now recognize Michael

25        Gervais.
     Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 13 of 17 PageID #:1106
                                                                                              12



 1                    MR. GERVAIS:      Good afternoon, panel.        Michael Gervais

 2        with the law firm Susman Godfrey on behalf of plaintiff C.H., a

 3        minor.    We filed in the Central District of California.

 4              As I say in my papers, we are in favor of centralization in

 5        the Central District of California, in the alternative the

 6        Northern District of California, and I would also add a

 7        modification, which is that we are also fine with centralization

 8        in the Illinois districts as well.

 9              I would respectfully submit that the Central District of

10        California is most well-suited for centralization of these

11        cases.    First, the Central District of California is where the

12        primary defendant TikTok maintains its headquarters in the

13        United States.      It's where its executive works from -- well,

14        maintains offices in the Northern District of California.                 It's

15        principal place of business is here in Los Angeles.

16              In addition, Musical.ly, which is a predecessor app. that

17        TikTok acquired and merged -- acquired its users and merged

18        data, we believe, was based here in Los Angeles as well.                 Given

19        the location of TikTok and Musical.ly here in the Central

20        District of California, I anticipate a substantial number of

21        witnesses and documents will be located here.

22              Second, Los Angeles is an easily accessible district.                   LAX

23        is an international airport with many flights, and it would be

24        very easy for overseas witnesses from China to fly into.

25              Third, the Central District of California is very capable
     Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 14 of 17 PageID #:1107
                                                                                          13



 1        of efficiently handling large consolidated proceedings.                I

 2        understand the panel takes into account the needed time to

 3        disposition.     And the Central District of California, the last

 4        statistics I saw show that it has the shortest time to

 5        disposition.     Of course, the world has significantly changed

 6        since those statistics came out, but I don't believe that those

 7        changes mean that the time to disposition has quickened.

 8               Fourth, Judge Birotte is an experienced jurist.              He's

 9        handled MDLs before.       And I think he will be well-suited to

10        handle this one.

11               If -- well, with that, I will yield my time.

12                    JUDGE CALDWELL:       Very well.     Any questions from the

13        panel?

14               Hearing none, that concludes your argument.             We will now

15        hear the argument of Mr. Weibell for TikTok.

16                    MR. WEIBELL:      Good afternoon, Your Honors.          Anthony

17        Weibell for the defendant TikTok and all defendants in these

18        actions from the law firm of Wilson Sonsini Goodrich & Rosati in

19        Palo Alto, California.

20               All of the defendants support centralization of the actions

21        in either the Northern District of Illinois with Judge Lee or,

22        alternatively, in the Northern District of California with Judge

23        Koh.

24               All parties to these cases agree that centralization is

25        appropriate.     All of the cases involve the same product.              It's
     Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 15 of 17 PageID #:1108
                                                                                         14



 1        the TikTok mobile app.        All of the cases turn on the predicate

 2        allegation that the app. is collecting information from users

 3        without adequate disclosures and consent.             So as far as

 4        overlapping facts, we think the factors are very well met here

 5        in these cases, and really, the issue is where to centralize the

 6        actions.

 7                In our view, we are not opposed to centralization either at

 8        the Northern District of California or the Northern District of

 9        Illinois.    We think both of the judges in those districts that

10        have the bulk of the cases pending before them are very well

11        equipped to handle the MDL.         They have prior experience in those

12        districts.     They have the current capacity that makes them a

13        more favorable venue than some of the alternatives.

14                In our view, you know, even though California is my home

15        court and we usually prefer to be there, I think in fairness, it

16        does seem like the Illinois courts would be a more appropriate

17        forum for this, given the BIPA claim, the Illinois Biometric

18        Information Privacy Act claim.          I know some of the other counsel

19        have spoken to that.

20                Really, the BIPA claim is the big gorilla here.             The

21        statutory damages that are available under BIPA make that claim

22        far more important than any other claim in this case.                It just

23        dwarfs everything else, given the very high statutory damages

24        and the fact that the other claims really don't have any meat to

25        them.    And so it will be very important for that claim to be
     Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 16 of 17 PageID #:1109
                                                                                          15



 1        decided and adjudicated properly, as well as the very novel

 2        issues that are presented in this case which make this case

 3        different than other BIPA cases that have come before it.                 And

 4        out of fairness, it probably makes sense for the Illinois judges

 5        to decide that issue.

 6               Thank you.

 7                    JUDGE PERRY:      We seem to have lost the chair

 8        momentarily.     Judge Huvelle, do you want to ask -- I mean, I

 9        guess, are any of the judges going to ask questions?

10                    JUDGE HUVELLE:      Does anybody have questions for the

11        litigant?

12               Well, not hearing any, we thank you very much.              I think

13        that concludes this case, if I'm not mistaken.              Yes.    Thank you,

14        sir.

15                    MR. WEIBELL:      Thank you, Your Honor.

16               (Proceedings in MDL 2948 concluded at 1:39 p.m.)

17

18

19

20

21

22

23

24

25
     Case: 1:20-cv-04699 Document #: 52-4 Filed: 09/08/20 Page 17 of 17 PageID #:1110
                                                                                        16



 1                        CERTIFICATE OF OFFICIAL COURT REPORTER

 2

 3                    I, Sara A. Wick, certify that the foregoing is a

 4        correct transcript from the record of proceedings in the

 5        above-entitled matter.

 6

 7                    Please Note:      This hearing occurred during the

 8        COVID-19 pandemic and is, therefore, subject to the

 9        technological limitations of court reporting remotely.

10

11

12        /s/ Sara A. Wick                              August 8, 2020

13        SIGNATURE OF COURT REPORTER                   DATE

14

15

16

17

18

19

20

21

22

23

24

25
